On Petition for a Rehearing.
Niblack, J.
A rehearing of this cause is petitioned for upon the ground that the description of the mortgaged lands as particularly described in the second paragraph of the complaint was much more comprehensive than the subsectional divisions used in the description of those lands in the mortgage by Troutman and wife to Yount ought to have been construed as including, and that, hence, Yount was not entitled to a first mortgage lien upon all the lands particularly described in that paragraph of the complaint. It must be observed, however, that descriptive words were used in addition to the subsectional references contained in Yount’s mortgage. The first tract was referred to as having been owned by Simon W. Binnage, and the second as “ the mill tract owned by the mortgagors.” We can not, as a matter of judicial construction, say that these additional descriptive words were not in fact as comprehensive as the particular description of the mortgaged lands contained in the second paragraph of the complaint, that became and was disposed of as a question upon the evidence.
The petition for a rehearing is overruled.